Appeal by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Onondaga County Court (Thomas J. Miller, J.), entered July 1, 2015. The order denied the motion of defendant pursuant to CPL 440.10.
It is hereby ordered that the order so appealed from is unanimously affirmed for reasons stated in the decision at County Court (2015 NY Slip Op — [Onondaga County Ct 2015]).
Present—Peradotto, J.P., Lindley, NeMoyer and Scud-der, JJ.